DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
See previous Office action for a quotation of 35 U.S.C. 102.
Claims 1-3, 5, 7-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki. (20190013294)( Sasaki et al – 16 SEP 2020 IDS noted reference).
RE 1, Sasaki, in FIG. 5 and related text, e.g., Abstract, FIGS. 1-4 and 6-35, paragraphs [0001] to [0184], and claims, discloses a semiconductor package (e.g., 10b) comprising:

    PNG
    media_image1.png
    908
    524
    media_image1.png
    Greyscale

a lower chip (12b); and
an upper chip (12a) stacked on the lower chip (12b), wherein the lower chip (12b) comprises:
lower chip pads (32a, 32b) arrayed in a plurality of lower columns on a top surface of the lower chip (12b);
wire bonding pads (34) disposed on the top surface of the lower chip (12b) to be laterally spaced apart from the lower chip pads (32a, 32b); and
traces (e.g., 15b) disposed on the top surface of the lower chip (12b) to electrically connect the lower chip pads (32a, 32b) to the wire bonding pads (34), wherein the upper chip (12a) comprises:
upper chip pads (30a, 30b) arrayed in a plurality of upper columns on a top surface of the upper chip (12a); and
bumps (31) disposed on respective ones of the upper chip pads (30a, 30b) to be in contact with respective ones of the traces (15b), wherein the upper chip (12a) is stacked on the lower chip (12b) such that the top surface of the upper chip (12a) faces the top surface of the lower chip (12b), wherein the plurality of lower columns include a first lower column and a second lower column which are parallel with each other;
wherein the lower chip pads (32a, 32b) in the first and second lower columns are arrayed in a zigzag fashion;
wherein the plurality of upper columns include [sic: includes] a first upper column and a second upper column which are parallel with each other; and
wherein the upper chip pads (30a, 30b) in the first and second upper columns are arrayed in a zigzag fashion (FIG. 5).
Thus, Sasaki anticipates this claim.
RE 2, Sasaki discloses the semiconductor package of claim 1, wherein the lower chip pads (32a, 32b) arrayed in each of the plurality of lower columns are spaced apart
from each other by a first distance;
wherein the upper chip pads (30a, 30b) arrayed in each of the plurality of upper columns are spaced apart from each other by a second distance; and
wherein the first distance is equal to the second distance (e.g., FIG. 5).
Thus, Sasaki anticipates this claim.
RE 3, Sasaki discloses the semiconductor package of claim 2, wherein the wire bonding pads (34) are arrayed in a direction parallel with the plurality of lower columns; and
wherein the traces (15b):
include landing portions to which the bumps (31) are attached;
extend in a row direction intersecting the plurality of lower columns to pass through regions between the lower chip pads (32a, 32b); and
electrically connect the lower chip pads (32a, 32b) to the wire bonding pads (34).
Thus, Sasaki anticipates this claim.
RE 5, Sasaki discloses the semiconductor package of claim 1, wherein the lower chip (12b) and the upper chip (12a) have the same shape and the same size (e.g., [0058], FIG. 5);
wherein the lower chip pads (32a, 32b) are disposed to have the same array as the upper chip pads (30a, 30b); and
wherein the lower chip (12b) and the upper chip (12a) are stacked (e.g., [0055])
to share a single symmetric axis extending in a vertical direction which is normal with respect to the top surfaces of the lower chip (12b) and the upper chip (12a).
Thus, Sasaki anticipates this claim.
RE 7, Sasaki, in FIG. 5 and related text, e.g., Abstract, FIGS. 1-4 and 6-35, paragraphs [0001] to [0184], and claims, discloses a semiconductor package (e.g., 10b) comprising:
a lower chip (12b); and
an upper chip (12a) stacked on the lower chip (12b), wherein the lower chip (12b) comprises:
a first lower chip pad array (FIG. 5) including first lower chip pads (32a, 32b) arrayed in a column direction on a top surface of the lower chip (12b);
a second lower chip pad array (FIG. 5) including second lower chip pads (32a, 32b) which are arrayed on the top surface of the lower chip (12b);
first wire bonding pads (34) arrayed in the column direction on the top surface of the lower chip (12b) to be laterally spaced apart from respective ones of the first lower chip pads (32a, 32b);
first traces (e.g., 15b) disposed on the top surface of the lower chip (12b) to electrically connect the first lower chip pads (32a, 32b) to the first wire bonding pads (34);
second wire bonding pads (34) arrayed in the column direction on the top surface of the lower chip (12b) to be laterally spaced apart from respective ones of the second lower chip pads (32a, 32b); and
second traces (e.g., 18b) disposed on the top surface of the lower chip (12b) to
electrically connect the second lower chip pads (32a, 32b) to the second wire bonding pads (34), wherein the upper chip (12a) comprises:
a first upper chip pad array (FIG. 5) including first upper chip pads (30a, 30b)
arrayed in the column direction on a top surface of the upper chip (12a);
a second upper chip pad array including second upper chip pads (30a, 30b) which are arrayed on the top surface of the upper chip (12a);
first bumps (31) disposed on respective ones of the first upper chip pads (30a, 30b) to be in contact with respective ones of the first traces (15b); and
second bumps (31) disposed on respective ones of the second upper chip pads (30a, 30b) to be in contact with respective ones of the second traces (18b), wherein the upper chip (12a) is stacked on the lower chip (12b) such that the top surface of the upper chip (12a) faces the top surface of the lower chip (12b), wherein the first lower chip (12b) pad array and the second lower chip (12b) pad array are disposed in a first lower column and a second lower column, respectively;
wherein the first lower chip pads (32a, 32b) in the first lower column and the second lower chip pads (32a, 32b) in the second lower column are arrayed in a zigzag fashion;
wherein the first upper chip (12a) pad array and the second upper chip (12a) pad array are disposed in a first upper column and a second upper column, respectively; and
wherein the first upper chip pads (30a, 30b) in the first upper column and the second upper chip pads (30a, 30b) in the second upper column are arrayed in a zigzag
fashion.
Thus, Sasaki anticipates this claim.
RE 8, Sasaki discloses the semiconductor package of claim 7, wherein the first lower chip pad array and the second lower chip pad array are disposed to be laterally
spaced apart from each other (FIG. 5);
wherein the first lower chip pads (32a, 32b) arrayed in the first lower chip (12b) pad array are spaced apart from each other by a first lower distance;
wherein the second lower chip pads (32a, 32b) arrayed in the second lower chip (12b) pad array are spaced apart from each other by a second lower distance;
wherein the first upper chip pad array and the second upper chip pad array are disposed to be laterally spaced apart from each other;
wherein the first upper chip pads (30a, 30b) arrayed in the first upper chip (12a) pad array are spaced apart from each other by a first upper distance;
wherein the second upper chip pads (30a, 30b) arrayed in the second upper chip pad array are spaced apart from each other by a second upper distance; and
wherein the first lower distance, the second lower distance, the first upper distance, and the second upper distance are all equal to each other (FIG. 5).
Thus, Sasaki anticipates this claim.
RE 9, Sasaki discloses the semiconductor package of claim 8, wherein the first traces (15b):
include first landing portions to which the first bumps (31) are attached;
extend in a row direction intersecting the column direction to pass through regions between the second lower chip pads (32a, 32b); and
connect the first lower chip pads (32a, 32b) to the first wire bonding pads (34),
and wherein the second traces (18b):
include second landing portions to which the second bumps (31) are attached;
extend in the row direction to pass through regions between the first lower chip
pads (32a, 32b); and
connect the second lower chip pads (32a, 32b) to the second wire bonding pads (34).
Thus, Sasaki anticipates this claim.
RE 11, Sasaki discloses the semiconductor package of claim 7, wherein the lower chip (12b) and the upper chip (12a) have the same shape and the same size (e.g., [0058]);
wherein the first and second lower chip pads (32a, 32b) are disposed to have the same array as the first and second upper chip pads (30a, 30b); and
wherein the lower chip (12b) and the upper chip (12a) are stacked to share a single symmetric axis extending in a vertical direction which is normal with respect to the top surfaces of the lower chip (12b) and the upper chip (12a).
Thus, Sasaki anticipates this claim.
Claim Rejections - 35 USC § 103
See previous Office action for a quotation of 35 U.S.C. 103.
Claims 6 and 12 are rejected under 35 U.S.C. 103 as obvious over Sasaki as evidenced in or in view of EOM et al. (US 20180138150; below, “EOM” – previously cited). At least “combining prior art elements”, “simple substitution”, “obvious to try”, and “applying a known technique to a known device” rationales support a conclusion of obviousness. MPEP § 2143(A)-(G).
RE 6, Sasaki discloses the semiconductor package of claim 1, further comprising:
a substrate (20) including connection pads (“additional interconnects” – e.g.,
[0005], FIG. 5) and providing a place on which the lower chip (12b) and the upper chip (12a) are stacked;
(see EOM for: an adhesive layer disposed between) the substrate (20) and the lower chip (12b) to attach the lower chip (12b) to the substrate (20);
bonding wires (e.g., 19) bonded to the connection pads ([0005]) and the wire bonding pads (34) to electrically connect the lower chip (12b) to the substrate (20); and
an encapsulating member (e.g., 24) surrounding the lower chip (12b), the upper chip (12a), and the bonding wires (19).
Sasaki discloses the claimed invention except for an adhesive layer disposed between the substrate (20) and the lower chip (12b).
EOM, in FIGS. 5-6 and related text, e.g., Abstract, paragraphs [0001]-[0094], claims, teaches an adhesive layer (340) disposed between a substrate (310) and a lower chip (320).
It would have been obvious to one having ordinary skill in the art at the time invention was made to modify the structure of Sasaki as taught by EOM because: 1. a strong, durable bond between chip and substrate results; and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration of a device is obvious, absent persuasive evidence that a particular configuration is significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it would have been obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398 (2007). “If a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” Id.
RE 12, Sasaki discloses the semiconductor package of claim 7, further comprising:
a substrate (20) including connection pads and providing a place on which the lower chip (12b) and the upper chip (12a) are stacked;
(see EOM for: an adhesive layer disposed between) the substrate (20) and the lower chip (12b) to attach the lower chip (12b) to the substrate (20);
bonding wires (19) bonded to the connection pads and the wire bonding pads (34) to electrically connect the lower chip (12b) to the substrate (20); and
an member (e.g., 24) surrounding the lower chip (12b), the upper chip (12a), and the bonding wires (19).
Sasaki discloses the claimed invention except for an adhesive layer disposed between the substrate (20) and the lower chip (12b).
EOM, in FIGS. 5-6 and related text, e.g., Abstract, paragraphs [0001]-[0094], claims, teaches an adhesive layer (340) disposed between a substrate (310) and a lower chip (320).
It would have been obvious to modify the structure of Sasaki as taught by EOM because: 1. a strong, durable bond between chip and substrate results; and 2. such modification would involve a mere change in configuration. It has been held that a change in configuration … is obvious, …. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, it would have been obvious because all the claimed elements were known … and one … could have combined the elements …, and the combination would have yielded predictable results …. KSR, 550 U.S. 398 (2007). 
Claims 1-3, 5-9, and 11-12 are rejected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815